

117 S2152 IS: Fair and Clear Campaign Transparency Act
U.S. Senate
2021-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2152IN THE SENATE OF THE UNITED STATESJune 21, 2021Mr. Luján introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Federal Communications Commission to promulgate regulations requiring material in the online public inspection file of a covered entity to be made available in a format that is machine-readable.1.Short titleThis Act may be cited as the Fair and Clear Campaign Transparency Act.2.FindingsCongress finds the following:(1)On May 9, 2013, President Barack Obama issued Executive Order 13642 (78 Fed. Reg. 28111 (May 14, 2013)), which made open and machine-readable data the new default for Federal Government information.(2)Open data principles are essential for transparency and efficiency in government.(3)In 2012, the Federal Communications Commission required television broadcast stations to post on an online database hosted by the Commission certain materials in the files that those stations are required to maintain and make available for public inspection, including important information about the purchasing of political advertisements. In 2016, the Commission extended the online public inspection file requirement to providers of cable and satellite television service, radio broadcast stations, and providers of satellite radio service.(4)The Commission declined to require those materials to be machine-readable, deciding at the time that it was more important to get the information online faster.(5)Machine readability is a critical component of open government and provides interested parties with the necessary access to evaluate data in a more comprehensive way.3.Material in online public inspection file required to be in machine-readable format(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Covered entityThe term covered entity means a full-powered television broadcast station, class A television system, AM or FM radio broadcast station, cable operator, direct broadcast satellite service provider, satellite digital audio radio service provider, or any other entity to which an online public inspection file requirement applies.(3)Machine-readableThe term machine-readable means, with respect to the format of material in a public inspection file, that the format supports—(A)the automated searching for particular text within and among documents;(B)the bulk downloading of data contained in the material;(C)the aggregation, manipulation, sorting, and analysis of the data contained in the material; and(D)any other functionality that the Commission considers appropriate.(4)Online public inspection file requirementThe term online public inspection file requirement means a requirement for a covered entity to make material in the public inspection file of the entity available on, or upload the material to, the online public file database hosted by the Commission.(5)Political fileThe term political file means, with respect to a covered entity, the file that the entity is required to maintain and make available for public inspection under section 315(e) of the Communications Act of 1934 (47 U.S.C. 315(e)) or under any similar requirement applicable to the entity that is administered by the Commission.(6)Public inspection fileThe term public inspection file, with respect to a covered entity—(A)means the file or files that the entity is required to maintain and make available for public inspection under section 25.701, 25.702, 73.3526, 73.3527, or 76.1700 of title 47, Code of Federal Regulations (or any successor regulation), as applicable to the entity, or under any similar requirement applicable to the entity that is administered by the Commission; and(B)includes any political file that the entity is required to maintain and make available for public inspection.(b)RegulationsNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations that require a covered entity, to the extent that the entity is required to make material in the public inspection file of the entity available on, or upload the material to, the online public file database hosted by the Commission, to make the material available or upload the material in a format that is machine-readable.(c)Applicability(1)Covered entities(A)In generalExcept as provided in subparagraph (B), the regulations promulgated under subsection (b) shall apply—(i)to a covered entity for which an online public inspection file requirement is in effect on the date of the promulgation of such regulations—(I)with respect to the political file portion of the public inspection file, beginning not later than the date that is 60 days after the date of such promulgation; and(II)with respect to the other portions of the public inspection file, at the same time as the regulations apply under subclause (I) with respect to the political file portion of the public inspection file or as soon thereafter as the Commission considers practicable; and(ii)to a covered entity for which an online public inspection file requirement becomes effective after the date of the promulgation of the regulations—(I)with respect to the political file portion of the public inspection file, beginning on the later of—(aa)the date of applicability of the regulations under clause (i)(I); or(bb)the date on which the online public inspection file requirement becomes effective for the entity; and(II)with respect to the other portions of the public inspection file, at the same time as the regulations apply under subclause (I) with respect to the political file portion of the public inspection file or as soon thereafter as the Commission considers practicable.(B)Extensions for good causeThe Commission may extend a deadline under subparagraph (A) for a specific covered entity or a group of covered entities for good cause.(2)New material onlyThe regulations promulgated under subsection (b) shall apply only to material in the public inspection file of a covered entity that is newly generated on or after the date of the promulgation of the regulations.